DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2020 has been entered.
Response to Amendment
Applicant has amended claims 1 and 14. Claims 1, 2, and 4-19 are currently pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 2, 4-7, 9, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Paulen et al. (U.S. Patent No. 8,758,329) in view of Bolmsjö et al. (U.S. Patent No. 6,626,876) and in further view of Holzer (U.S. Patent Application Publication No. 2002/0151923).
Regarding claim 1, Paulen discloses a urinary drainage system (Figs. 2-4, feats. 20-25; Col. 9, lines 23-37) comprising: an apparatus configured to effect intermittent urinary drainage in a body (Col. 3, lines 33-56; Col. 10, line 38 – Col. 11, line 2; especially Col. 10, line 64 – Col. 11, line 2) by comprising: a rigid tube (Fig. 4, feat. 21; Col. 9, lines 38-55; Col. 10, lines 38-63) including a hollow interior (Col. 9, lines 41-46) and oppositely disposed first and second ends, a first opening at the first end in communication with the hollow interior (Col. 9, lines 41-46), and a second opening at a second end in communication with the hollow interior (Col. 9, lines 41-46); an anchor in communication with the first end of the tube (Fig. 4, feat. 20; Col. 9, lines 38-55) allowing for movement of the tube in the body (Figs. 4A-4D; Col. 10, line 25 – Col. 11, line 2), the anchor for maintaining the apparatus in the body (Fig. 4, feat. 20; Col. 9, lines 38-55), the anchor including a portion which exhibits spring-like behavior (Col. 9, lines 49-55; Col. 10, lines 13-19; Col. 10, line 64 – Col. 11, line 2) allowing the tube to move between a first position and a second position (Col. 10, line 64 – Col. 11, line 2), the first position where the anchor is in a relaxed position (Figs. 4B and 4C).
Paulen does not disclose that the anchor is in an expanded position in the second position or a magnetic member in communication with the second end of the tube, the magnetic member for moving toward another magnetic member during a 
Bolmsjö discloses a method and apparatus for self-draining of urine as a treatment for urine retention (Abstract; Col. 1, lines 6-15; Col. 2, lines 14-28). Bolmsjö discloses an apparatus comprising a plastic tube that assumes a coiled formation when in a patient’s bladder (Fig. 1 and 6, feat. 10; Col. 3, lines 31-42). When a patient needs to empty their bladder, the patient can pull on a thread attached to the end of the tube, and draws the tube through the urethra (Fig. 7; Col. 5, lines 21-35). Bolmsjö discloses that the coiled shape of the tube acts as a spring, which withdraws the tube from the urethra when the patient stops pulling the thread (Col. 2, lines 47-55; Col. 3, lines 31-42). Therefore, Bolmsjö teaches a device including a portion that exhibits spring-like behavior allowing a tube to move between a first, relaxed position, and a second, expanded position. Bolmsjö teaches that the device moves from the second position back to the first position when force is no longer applied (Col. 3, lines 31-42). Bolmsjö teaches that this apparatus advantageously reduces patient discomfort during self-draining of urine (Col. 2, lines 65-67). Therefore, it would have been prima facie
Holzer teaches a device for modulating urination in patients employing a ferromagnetic element (Abstract). Holzer teaches a device in which an external magnetic force draws a magnetic tubular element into the urethra to allow for urination (Paragraphs 0063-0065). Holzer teaches that such a magnetically actuated device for opening a constricted urethra eliminates the discomfort and muscle strain associated with urination (Paragraph 0001). The device disclosed by Paulen in view of Bolmsjö is actuated from the first position to the second position by a pull cord that is externally accessible via the urethra (Paulen: Fig. 4, feats. 24 and 25; Col. 10, lines 9-24; Bolmsjö: Figs. 8 and 9, feat. 14; Col. 6, lines 44-65). When force is released from the pull cord, the device is brought from the second position back to the first position (Paulen: Col. 10, line 64 – Col. 11, line 2; Bolmsjö: Col. 6, lines 57-65). The device taught by Holzer may be magnetically manipulated both from the first position to the second position (Paragraphs 0063-0065), or may have an elastic band that automatically withdraws the magnetic tubular element when a magnetic force is removed (Paragraph 0070). By modifying the device disclosed by Paulen in view of Bolmsjö to include magnetic actuation as taught by Holzer, the tube of the device would be moved from the first position to the second position under magnetic engagement, and then spring back to the second position when magnetic engagement is removed due to the spring-like properties of the anchor. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Paulen in view of Bolmsjö so that it comprises a magnetic member in communication with the second end of the tube, the magnetic member for moving toward another magnetic member during a magnetic 
Regarding claim 2, Paulen in view of Bolmsjö and in further view of Holzer discloses the urinary drainage system of claim 1. Paulen further discloses that the urinary drainage system comprises a longitudinal axis extending through the hollow interior of the tube, and the tube, when moving between first position and the second position, moves along the longitudinal axis (Fig. 4, feat. 21; Col. 9, lines 38-55).
Regarding claim 4, Paulen in view of Bolmsjö and in further view of Holzer discloses the urinary drainage system of claim 1. 
As discussed above, Holzer teaches a device for modulating urination in patients employing a ferromagnetic element (Abstract). Holzer teaches a device in which an external magnetic force draws a magnetic tubular element into the urethra to allow for urination (Fig. 2, feat. 3; Paragraphs 0063-0065). Holzer teaches that such a magnetically actuated device for opening a constricted urethra eliminates the discomfort and muscle strain associated with urination (Paragraph 0001). Therefore, it would have been prima facie
Regarding claim 5, Paulen in view of Bolmsjö and in further view of Holzer discloses the urinary drainage system of claim 4.
As discussed above, Holzer teaches a device for modulating urination in patients employing a ferromagnetic element (Abstract). Holzer teaches a device in which an external magnetic force draws a magnetic tubular element into the urethra to allow for urination (Fig. 2, feat. 3; Paragraphs 0063-0065). Holzer teaches that the external magnetic force may comprise a second magnet (Paragraphs 0063-0064). Holzer teaches that such a magnetically actuated device for opening a constricted urethra eliminates the discomfort and muscle strain associated with urination (Paragraph 0001). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Paulen in view of Bolmsjö and in further view of Holzer so that it additionally comprises a second magnet for creating the magnetic engagement with the first magnet so as to move the tube from the first position to the second position as taught by Holzer so that the system eliminates the discomfort and muscle strain associated with urination.
Regarding claim 6, Paulen in view of Bolmsjö and in further view of Holzer discloses the urinary drainage system of claim 4. 
As discussed above, Holzer teaches a device for modulating urination in patients employing a ferromagnetic element (Abstract). Holzer teaches a device in which an external magnetic force draws a magnetic tubular element into the urethra to allow for urination (Fig. 2, feat. 3; Paragraphs 0063-0065). Holzer further discloses that the magnetic engagement is of a force sufficient to open urinary sphincters (Fig. 4; Paragraph 0065, lines 1-12). Holzer teaches that such a magnetically actuated device for opening a constricted urethra eliminates the discomfort and muscle strain associated with urination (Paragraph 0001). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Paulen in view of Bolmsjö and in further view of Holzer so that the magnetic engagement is of a force sufficient to open urinary sphincters as taught by Holzer so that the system eliminates the discomfort and muscle strain associated with urination.
Regarding claim 7, Paulen in view of Bolmsjö and in further view of Holzer discloses the urinary drainage system of claim 1. 
As discussed above, Bolmsjö discloses a method and apparatus for self-draining of urine as a treatment for urine retention (Abstract; Col. 1, lines 6-15; Col. 2, lines 14-28). Bolmsjö discloses an apparatus comprising a plastic tube that assumes a coiled formation when in a patient’s bladder (Fig. 1 and 6, feat. 10; Col. 3, lines 31-42). When a patient needs to empty their bladder, the patient can pull on a thread attached to the end of the tube, and draws the tube through the urethra (Fig. 7; Col. 5, lines 21-35). Bolmsjö discloses that the coiled shape of the tube acts as a spring, which withdraws the tube from the urethra when the patient stops pulling the thread (Col. 2, lines 47-55; Col. 3, lines 31-42). Therefore, Bolmsjö teaches a device in which the anchor includes a coil member including a central point, wherein the coil member communicates with the tube from the central point. Bolmsjö teaches that this apparatus advantageously reduces patient discomfort during self-draining of urine (Col. 2, lines 65-67). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the filing 
Regarding claim 9, Paulen in view of Bolmsjö and in further view of Holzer discloses the urinary drainage system of claim 7.
As discussed above, Bolmsjö discloses a method and apparatus for self-draining of urine as a treatment for urine retention (Abstract; Col. 1, lines 6-15; Col. 2, lines 14-28). Bolmsjö discloses an apparatus comprising a plastic tube that assumes a coiled formation when in a patient’s bladder (Fig. 1 and 6, feat. 10; Col. 3, lines 31-42). When a patient needs to empty their bladder, the patient can pull on a thread attached to the end of the tube, and draws the tube through the urethra (Fig. 7; Col. 5, lines 21-35). Bolmsjö discloses that the coiled shape of the tube acts as a spring, which withdraws the tube from the urethra when the patient stops pulling the thread (Col. 2, lines 47-55; Col. 3, lines 31-42). Bolmsjö discloses that the coiled shape of the tube has an outer diameter greater than the outer diameter of the bladder opening to the urethra (Figs. 6-8). This is necessary so that the coiled tube can successfully function to retain the device in the bladder as well as successfully act as a spring to withdraw the tube from the urethra. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to make the outer diameter of the coil member of the device disclosed by Paulen in view of Bolmsjö and in further view of Holzer so that it is greater than the diameter of the bladder opening to the urethra as 
Regarding claim 13, Paulen in view of Bolmsjö and in further view of Holzer discloses the urinary drainage system of claim 1. Paulen further discloses an insertion device configured for receiving the apparatus and delivering the apparatus into the body (Fig. 1, feat. 10; Col. 8, lines 53-67).
Regarding claim 14, Paulen discloses a method for effecting intermittent bladder drainage of urine (Figs. 4A-4D; Col. 3, lines 33-56; Col. 9, line 56 – Col. 11, line 2; especially Col. 10, line 64 – Col. 11, line 2) comprising: providing and operating an apparatus comprising: a rigid tube (Fig. 4, feat. 21; Col. 9, lines 38-55; Col. 10, line 38 – Col. 11, line 2) including a hollow interior (Col. 9, lines 41-46) and oppositely disposed first and second ends, a first opening at the first end in communication with the hollow interior (Col. 9, lines 41-46), and a second opening at a second end in communication with the hollow interior (Col. 9, lines 41-46); an anchor in communication with the first end of the tube (Fig. 4, feat. 20; Col. 9, lines 38-55) allowing for movement of the tube in the body (Figs. 4A-4D; Col. 10, line 25 – Col. 11, line 2), the anchor for maintaining the apparatus in the body (Fig. 4, feat. 20; Col. 9, lines 38-55), the anchor including a portion which exhibits spring-like behavior (Col. 9, lines 49-55; Col. 10, lines 13-19; Col. 10, line 64 – Col. 11, line 2) allowing the tube to move between a first position and a second position (Col. 10, line 64 – Col. 11, line 2), the first position where the anchor is in a relaxed position (Fig. 4B and 4C); and, positioning the apparatus in the urinary tract, such that the anchor is at least partially within the bladder (Figs. 4B and 4C; Col. 10, lines 25-49) and the tube is in the first (Fig. 4C; Col. 10, lines 38-40), and the urinary sphincter is closed (Col. 10, lines 38-49), wherein said rigid tube moves in said urinary tract to start and stop urinary drainage (Figs. 4C and 4D; Col. 10, line 38 – Col. 11, line 2).
Paulen does not disclose that the anchor is in an expanded position in the second position or a magnetic member in communication with the second end of the tube, the magnetic member for moving toward another magnetic member during a magnetic engagement such that the tube move from the first position to the second positon during the magnetic engagement and back to the first position from the second position when the magnetic engagement is terminated.
As discussed above, Bolmsjö discloses a method and apparatus for self-draining of urine as a treatment for urine retention (Abstract; Col. 1, lines 6-15; Col. 2, lines 14-28). Bolmsjö discloses an apparatus comprising a plastic tube that assumes a coiled formation when in a patient’s bladder (Fig. 1 and 6, feat. 10; Col. 3, lines 31-42). When a patient needs to empty their bladder, the patient can pull on a thread attached to the end of the tube, and draws the tube through the urethra (Fig. 7; Col. 5, lines 21-35). Bolmsjö discloses that the coiled shape of the tube acts as a spring, which withdraws the tube from the urethra when the patient stops pulling the thread (Col. 2, lines 47-55; Col. 3, lines 31-42). Therefore, Bolmsjö teaches a device including a portion that exhibits spring-like behavior allowing a tube to move between a first, relaxed position, and a second, expanded position. Bolmsjö teaches that the device moves from the second position back to the first position when force is no longer applied (Col. 3, lines 31-42). Bolmsjö teaches that this apparatus advantageously reduces patient discomfort (Col. 2, lines 65-67). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method disclosed by Paulen so that it has an anchor similar to the one disclosed by Bolmsjö and therefore has a first position where the anchor is in a relaxed position and a second position where the anchor is in an expanded position in order to reduce patient discomfort during self-draining of urine as taught by Bolmsjö.
As discussed above, Holzer teaches a device for modulating urination in patients employing a ferromagnetic element (Abstract). Holzer teaches a device in which an external magnetic force draws a magnetic tubular element into the urethra to allow for urination (Paragraphs 0063-0065). Holzer teaches that such a magnetically actuated device for opening a constricted urethra eliminates the discomfort and muscle strain associated with urination (Paragraph 0001). The device disclosed by Paulen in view of Bolmsjö is actuated from the first position to the second position by a pull cord that is externally accessible via the urethra (Paulen: Fig. 4, feats. 24 and 25; Col. 10, lines 9-24; Bolmsjö: Figs. 8 and 9, feat. 14; Col. 6, lines 44-65). When force is released from the pull cord, the device is brought from the second position back to the first position (Paulen: Col. 10, line 64 – Col. 11, line 2; Bolmsjö: Col. 6, lines 57-65). The device taught by Holzer may be magnetically manipulated both from the first position to the second position (Paragraphs 0063-0065), or may have an elastic band that automatically withdraws the magnetic tubular element when a magnetic force is removed (Paragraph 0070). By modifying the device disclosed by Paulen in view of Bolmsjö to include magnetic actuation as taught by Holzer, the tube of the device would prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method disclosed by Paulen in view of Bolmsjö so that it comprises a magnetic member in communication with the second end of the tube, the magnetic member for moving toward another magnetic member during a magnetic engagement such that the tube move from the first position to the second positon during the magnetic engagement and back to the first position from the second position when the magnetic engagement is terminated so that the method eliminates the discomfort and muscle strain associated with urination as taught by Holzer.
Regarding claim 15, Paulen in view of Bolmsjö and in further view of Holzer discloses the method of claim 14.
As discussed above, Holzer teaches a device for modulating urination in patients employing a ferromagnetic element (Abstract). Holzer teaches a device in which an external magnetic force draws a magnetic tubular element into the urethra to allow for urination (Fig. 2, feat. 3; Paragraphs 0063-0065). Holzer further discloses that the magnetic engagement is of a force sufficient to open urinary sphincters (Fig. 4; Paragraph 0065, lines 1-12). Holzer teaches that such a magnetically actuated device for opening a constricted urethra eliminates the discomfort and muscle strain associated with urination (Paragraph 0001). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method disclosed by Paulen in view of Bolmsjö and in further view of Holzer 
Regarding claim 16, Paulen in view of Bolmsjö and in further view of Holzer discloses the method of claim 15.
As discussed above, Holzer teaches a device for modulating urination in patients employing a ferromagnetic element (Abstract). Holzer teaches a device in which an external magnetic force draws a magnetic tubular element into the urethra to allow for urination (Fig. 2, feat. 3; Paragraphs 0063-0065). Holzer teaches that the external magnetic force may comprise a second magnet (Paragraphs 0063-0064). Holzer teaches that such a magnetically actuated device for opening a constricted urethra eliminates the discomfort and muscle strain associated with urination (Paragraph 0001). Therefore, it would have been prima facie 
Regarding claim 17, Paulen in view of Bolmsjö and in further view of Holzer discloses the method of claim 15. Paulen further discloses that the positioning of the apparatus in the urinary track is performed with an insertion device (Col. 9, line 56 – Col. 10, line 8).
Regarding claim 18, Paulen in view of Bolmsjö and in further view of Holzer discloses the method of claim 16.
As discussed above, Holzer teaches a device for modulating urination in patients employing a ferromagnetic element (Abstract). Holzer teaches a device in which an external magnetic force draws a magnetic tubular element into the urethra to allow for urination (Paragraphs 0063-0065). Holzer teaches that such a magnetically actuated device for opening a constricted urethra eliminates the discomfort and muscle strain associated with urination (Paragraph 0001). The device disclosed by Paulen in view of Bolmsjö is actuated from the first position to the second position by a pull cord that is externally accessible via the urethra (Paulen: Fig. 4, feats. 24 and 25; Col. 10, lines 9-24; Bolmsjö: Figs. 8 and 9, feat. 14; Col. 6, lines 44-65). When force is released from the pull cord, the device is brought from the second position back to the first position (Paulen: Col. 10, line 64 – Col. 11, line 2; Bolmsjö: Col. 6, lines 57-65). The device taught by Holzer may be magnetically manipulated both from the first position to the second position (Paragraphs 0063-0065), or may have an elastic band that automatically withdraws the magnetic tubular element when a magnetic force is removed (Paragraph 0070). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method disclosed by Paulen in view of Bolmsjö and in further view of Holzer 
Regarding claim 19, Paulen in view of Bolmsjö and in further view of Holzer discloses the method of claim 16. 
As discussed above, Holzer teaches a device for modulating urination in patients employing a ferromagnetic element (Abstract). Holzer teaches a device in which an external magnetic force draws a magnetic tubular element into the urethra to allow for urination (Paragraphs 0063-0065). Holzer teaches that such a magnetically actuated device for opening a constricted urethra eliminates the discomfort and muscle strain associated with urination (Paragraph 0001). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method disclosed by Paulen in view of Bolmsjö and in further view of Holzer so that the magnet is moved outside of the body as taught by Holzer so that the method eliminates the discomfort and muscle strain associated with urination.
Claims 8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Paulen et al. (U.S. Patent No. 8,758,329) in view of Bolmsjö et al. (U.S. Patent No. 6,626,876), in further view of Holzer (U.S. Patent Application Publication No. 2002/0151923), and in further view of Li et al. (U.S. Patent No. 8,192,419).
Regarding claim 8, Paulen in view of Bolmsjö and in further view of Holzer discloses the urinary drainage system of claim 7. Paulen in view of Bolmsjö and in further view of Holzer does not disclose that the coil member is formed of wire.
Li discloses a catheter assembly including an internal bolster (Abstract). The bolster disclosed by Li is comprised by a plurality of identical spiral-shaped resilient members that extend radially from the catheter when at rest and unfurl under force (Fig. 1, feat. 27; Col. 2, lines 24-43). Li teaches that wires made from shape-memory materials or elastomeric materials are suitable for use as resilient retention members (Col. 4, lines 42-54). As discussed above, Bolmsjö discloses a polyurethane tube that forms a coil retention member for a urinary draining apparatus (Fig. 1 and 6, feat. 10; Col. 3, lines 31-42). The claimed urinary drainage system differs from that of the one disclosed by Paulen in view of Bolmsjö and Holzer by the fact that the coil member used for retention in the claimed system is formed of wire, while the coil member used for retention in the system disclosed by Paulen in view of Bolmsjö and Holzer is formed of a tube. In light of the internal bolster disclosed by Li, one of ordinary skill in the art could have substituted a wire made from shape-memory materials or elastomeric materials for the tube made from polyurethane as the coil retention member and create a urinary draining system as disclosed by Paulen in view of Bolmsjö and in further view of Holzer with a coil retention member formed of wire instead of a tube. The resulting wire-based, shape memory or elastomeric coil member would predictably act as a spring, as noted in lines 4-11 on page 7 of the instant specification.
Regarding claim 10, Paulen in view of Bolmsjö and in further view of Holzer discloses the urinary drainage system of claim 1. Paulen in view of Bolmsjö and in further view of Holzer does not disclose that the anchor includes a plurality of members including oppositely disposed first and second ends, the first ends coiled to provide the anchor with spring-like behavior are the second ends for communication with the tube.
As discussed above, Li discloses a catheter assembly including an internal bolster (Abstract). The bolster disclosed by Li is comprised by a plurality of identical, oppositely disposed, spiral-shaped resilient members that extend radially from the catheter when at rest and unfurl under force (Fig. 1, feat. 27; Col. 2, lines 24-43). Li teaches that wires made from shape-memory materials or elastomeric materials are suitable for use as resilient retention members (Col. 4, lines 42-54). Li discloses that this type of resilient member is suitable as a reversibly transformable anchor for a catheter assembly (Col. 2, lines 16-23). The claimed urinary drainage system differs from the system disclosed by Paulen in view of Bolmsjö and in further view of Holzer by the fact that the anchor of the claimed system uses a plurality of radially arranged coiled members as the retention method for the system. In light of the internal bolster disclosed by Li, one of ordinary skill in the art could have substituted a plurality of radially arranged coiled members, as disclosed by Li, for the single coiled plastic tube and create a urinary draining system as disclosed by Paulen in view of Bolmsjö and in further view of Holzer with an anchor formed from a plurality of coiled members as the anchor. Such an anchor would predictably retain the system in the bladder, and the plurality of coiled members made from shape-memory or elastomeric materials acting as the anchor would predictably exhibit spring-like behavior, as noted in lines 4-11 on page 7 of the instant specification.
Regarding claim 11, Paulen in view of Bolmsjö, in further view of Holzer, and in further view of Li discloses the urinary drainage system of claim 10. Li further discloses that the members are made of at least one of wires, ribbons, and strips (Col. 2, lines 16-23)
As discussed above, Li discloses a catheter assembly including an internal bolster (Abstract). The bolster disclosed by Li is comprised by a plurality of identical, oppositely disposed, spiral-shaped resilient members that extend radially from the catheter when at rest and unfurl under force (Fig. 1, feat. 27; Col. 2, lines 24-43). Li teaches that wires made from shape-memory materials or elastomeric materials are suitable for use as resilient retention members (Col. 4, lines 42-54). Li discloses that this type of resilient member is suitable as a reversibly transformable anchor for a catheter assembly (Col. 2, lines 16-23).
Regarding claim 12, Paulen in view of Bolmsjö, in further view of Holzer, and in further view of Li discloses the urinary drainage system of claim 9. Paulen in view of Bolmsjö, in further view of Holzer, and in further view of Li does not disclose that the outer diameter defined by the members along their peripheries is greater than a bladder opening to the urethra.
As discussed above, Bolmsjö discloses a method and apparatus for self-draining of urine as a treatment for urine retention (Abstract; Col. 1, lines 6-15; Col. 2, lines 14-28). Bolmsjö discloses an apparatus comprising a plastic tube that assumes a coiled formation when in a patient’s bladder (Fig. 1 and 6, feat. 10; Col. 3, lines 31-42). When a patient needs to empty their bladder, the patient can pull on a thread attached to the end of the tube, and draws the tube through the urethra (Fig. 7; Col. 5, lines 21-35). Bolmsjö discloses that the coiled shape of the tube acts as a spring, which withdraws the tube from the urethra when the patient stops pulling the thread (Col. 2, lines 47-55; Col. 3, lines 31-42). Bolmsjö discloses that the coiled shape of the tube has an outer diameter greater than the outer diameter of the bladder opening to the urethra (Figs. 6-8). This is necessary so that the coiled tube can successfully function to retain the device in the bladder as well as successfully act as a spring to withdraw the tube from the urethra. In the system disclosed by Paulen in view of Bolmsjö, Holzer, and Li, a plurality of coiled members have been substituted for the coiled tube retention member. In a similar manner to the coiled tube retention member, it would be necessary for the outer diameter defined by the plurality of coiled members along their peripheries to be greater than a bladder opening to the urethra so that the plurality of coiled members could successfully function to retain the device in the bladder as well as successfully act as a spring. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to make the outer diameter defined by the peripheries of the plurality of coiled members greater than the bladder opening to the urethra as taught by Bolmsjö so that the plurality of coiled member could successfully anchor the system in the bladder.
Response to Arguments
Applicant’s arguments, see pages 7 and 8 of Applicant’s Remarks, filed 12/10/2020, with respect to the rejections of claims 1, 2, 4-7, 9, and 13-19 under 35 U.S.C. 103 as being unpatentable over Paulen in view of Bolmsjö and in further view of Holzer have been full considered and are not persuasive.
Applicant argues that the rigid tube of Paulen is not used to control intermittent flow of urine and does not have valve-like operations. Applicant argues that instead, the rigid tube of Paulen is meant to stay in a fixed position once installed and maintain constant drainage. Applicant further argues that all movement of the catheter disclosed by Paulen is for insertion and removal of the catheter, and that when the catheter of (Fig. 4B, feats. 20-24; Col. 10, lines 13-37). In order to evacuate liquid, the user pulls the pull cord to first move the hollow shaft part (Fig. 4C, feat. 21) and anchoring body (Fig. 4C, feat. 23) to the opening of the bladder (Fig. 4C), and then continue pulling the shaft past the urethral sphincter, at which point urine is evacuated (Fig. 4D; Col. 10, lines 38-63). At this point, the pull cord may be released, and the catheter is withdrawn into the bladder, ready for subsequent use (Col. 10, line 64 – Col. 11, line 2). Because the catheter disclosed by Paulen is actuated between a drainage position and a rest position, at which urine is not drained from the bladder, the catheter disclosed by Paulen is configured to effect intermittent urinary drainage, not continuous drainage, and movement of the catheter is for facilitating intermittent flow, not just insertion and removal.
Applicant further argues that the systems taught by Holzer and Bolmsjö are directed to flexible structures that serve as valves, and that rigid structures would be anathema to the design of each, so a design such as that disclosed by Paulen would not be considered. However, Paulen discloses an apparatus comprising a rigid hollow shaft integral with a resilient anchor body which acts as a valve actuated to evacuate the bladder (Paulen: Col. 9, lines 38-55; Col. 10, line 38 – Col. 11, line 2). Holzer and Bolmsjö both teach resilient devices that employ flexible structures (Holzer: Paragraphs 0059, 0060, and 0070; Bolmsjö: Col. 3, lines 31-42), but do not teach away from rigid structures.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Galloway (U.S. Patent No. 4,738,667) discloses a preformed catheter assembly for draining fluid from a body cavity.
Snell (U.S. Patent Application Publication 2004/0049170) discloses a balloon-free urinary catheter. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ARJUNA P CHATRATHI/Examiner, Art Unit 3781          

/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781